

115 HR 2276 IH: Audiology Patient Choice Act of 2017
U.S. House of Representatives
2017-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2276IN THE HOUSE OF REPRESENTATIVESMay 1, 2017Mr. Rice of South Carolina (for himself, Mr. Cartwright, and Ms. Jenkins of Kansas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for treatment of audiologists as
			 physicians for purposes of furnishing audiology services under the
			 Medicare program, to improve access to the audiology services available
			 for coverage under the Medicare program and to enable beneficiaries to
			 have their choice of a qualified audiologist to provide such services, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Audiology Patient Choice Act of 2017. 2.FindingsCongress finds the following:
 (1)Hearing loss is the third most common chronic disorder for Americans over 65, behind only arthritis and high blood pressure.
 (2)Individuals with mild hearing loss are three times more likely to experience a fall and falls are the leading cause of injury and death for Americans over 65.
 (3)Untreated hearing and balance problems contribute to and are highly correlated with depression and social isolation.
 (4)Seniors with hearing loss run a much higher risk of cognitive problems and experience cognitive decline up to 40 percent faster than those with normal hearing.
 (5)Medicare beneficiaries should have access to the same level of audiologic care as is available in the Veterans’ Administration, under the Federal Employees Health Benefits Program, and under private insurance.
 (6)The Medicare program needs to be updated in a comprehensive way so Medicare beneficiaries are able to have access to all of the advancements in the delivery of audiologic care.
			3.Improved Medicare coverage of audiology services
 (a)Treatment of audiologists as physicians for purposes of furnishing audiology servicesThe first sentence of section 1861(r) of the Social Security Act (42 U.S.C. 1395x(r)) is amended— (1)by striking or before (5); and
 (2)by inserting before the period the following: , or (6) a qualified audiologist, but only with respect to the furnishing of audiology services described in subsection (ll)(3) for which the qualified audiologist is legally authorized to perform by the State and who is acting within the scope of the audiologist’s license (or other authorization under State law).
				(b)Improved access to audiology services available for coverage under the Medicare program and
			 enabling Medicare beneficiaries To have their choice of qualified
 audiologistSection 1861(ll)(3) of the Social Security Act (42 U.S.C. 1395x(ll)(3)) is amended— (1)by striking hearing and balance assessment;
 (2)by striking , as would otherwise be covered if furnished by a physician; and (3)by inserting before the period at the end the following: , without regard to any requirement that the individual receiving the audiology services be under the care of (or referred by) a physician or other health care practitioner or that such services are provided under the supervision of a physician or other health care practitioner.
 (c)Effective dateThe amendments made by this section shall apply to items and services furnished on or after January 1 of the first year beginning more than 6 months after the date of the enactment of this Act.
			